        Case 4:18-cv-00016-CDL Document 85 Filed 10/04/19 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

CHERRY ANDREWS,                           *

       Plaintiff,                         *

vs.                                       *
                                                   CASE NO. 4:18-CV-16 (CDL)
KOCH FOODS OF PINE MOUNTAIN               *
VALLEY, LLC,
                                          *
       Defendant.
                                          *

                                 J U D G M E N T

       On October 3, 2019, the jury returned a verdict in favor of

the Plaintiff and against the Defendant on Plaintiff’s Title VII

Pregnancy      Discrimination      Act    termination      claim      and   awarded

Plaintiff total damages of $15,000.                 Accordingly, judgment is

entered in favor of Plaintiff Cherry Andrews and against Defendant

Koch   Foods    of    Pine     Mountain   Valley,    LLC   in    the    amount   of

$15,000.00.      Plaintiff shall also recover her costs and post-

judgment    interest      on    the   judgment      at   the    per    annum   rate

of 1.79%.    Plaintiff shall file any motion for attorney’s fees and

litigation expenses pursuant to applicable law.

       IT IS SO ORDERED, this 4th day of October, 2019.

                                              S/Clay D. Land
                                              CLAY D. LAND
                                              CHIEF U.S. DISTRICT COURT JUDGE
                                              MIDDLE DISTRICT OF GEORGIA




                                          1
